ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a puddle lamp, comprising a light source, composed of a single light-emitting body, a lens set, disposed at a light path downstream side of the light source, a filter, having a fixed image, and disposed at a light path downstream side of the lens set, and a projection lens, disposed at a light path downstream side of the filter, wherein, in a reference plane, a first optical axis of the light source is substantially parallel with a second optical axis of the lens set, and a third optical axis of the projection lens is not perpendicular to an image plane of the puddle lamp, the light source and the lens set have an offset in a direction perpendicular to the second optical axis, wherein the third optical axis intersects with the image plane to form a reference point, and the reference plane is determined by the third optical axis of the projection lens, a normal vector on the reference point of the image plane, and the reference point, wherein the reference plane further comprises the as specifically called for the claimed combinations.
The closest prior art, Rotzer (US 2019/0368689 A1), does not include that the light source and the lens set have an offset in a direction perpendicular to the second optical axis, wherein the third optical axis intersects with the image plane to form a reference point, and the reference plane is determined by the third optical axis of the projection lens, a normal vector on the reference point of the image plane, and the reference point, wherein the reference plane further comprises the first optical axis, the second optical axis and the third optical axis as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Rotzer reference in the manner required by the claims. 
To clarify the grounds for allowance, the Examiner gives increased weight to the preamble of both independent claims, that is, the recitation of a puddle lamp. A puddle lamp is a type of vehicle illumination which illuminates the ground near a vehicle door, often projecting an image such as a brand logo (the Mercedes-Benz star or BMW propeller icon, for example). Puddle lamps comprising a light source, a lens set, an image layer, and a projection lens are old and well-known—while the Examiner points to Rotzer for the closest prior art, it should be stated that a number of references could have satisfied the record in this manner, as to say, these elements in combination are known. 
However, the applicant, in claim 1, recites that the image plane is not perpendicular to the optical axis of the projection lens, and further, that the optical axis of the light source is parallel to the lenses of the system, but is offset relative to these 
It should further be made clear that the Examiner limits this allowance to the realm of vehicle illumination—the applicant is manipulating known optical properties, and the instant invention in light of the various realms of optics could be argued to be obvious. However, there is no prior art of record teaching a vehicle puddle lamp which implements the arrangements of optical elements as claimed.
Finally, in regard to the embodiment of claim 10, which is directed to Figures 2 and 3, it should be clarified that there is only one reference plane (which can be viewed by either side) which satisfies the limitation of “the reference plane is determined by the third optical axis of the projection lens, a normal vector on the reference point of the image plane, and the reference point, wherein the reference plane comprises the first optical axis and the third optical axis”—that is, again, the side plane depicted in Figure 2 and 3. From here, obligating that the optical axis of the light source is not parallel to the third optical axis of the projection lens by extension requires the geometry of either Figure 2 or Figure 3. However, again, the Examiner limits the interpretation to vehicle puddle lamps.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Favero et al (US 2019/0324362 A1) discloses a puddle lamp.
	Kurashige et al (US 2020/0088379 A1) discloses an illumination device.
	Messenger et al (US 2020/0290516 A1) discloses a logo lamp.
	Meier (US 2020/0173625 A1) discloses a projection device.
	Ohno (US 2016/0356444 A1) discloses a vehicle lighting fixture.
	Studeny et al (US 2020/0183328 A1) discloses an image generating apparatus.
	Sobecki et al (US 2019/0270403 A1) disclose an icon projection module.
	Yamauchi et al (US 8,007,133 B2) disclose a light source device and projector.
	Yu et al (US 9,686,517 B2) disclose an optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875